Citation Nr: 0727494	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-33 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

The veteran originally filed a claim in August 2003 for 
several disabilities, including a "left ear condition." A 
May 2005 rating decision granted service connection for left 
ear hearing loss and assigned a noncompensable evaluation 
from the date of claim in August 2003.  The veteran filed a 
timely Notice of Disagreement in May 2006.  In September 
2006, the RO issued a rating decision granting service 
connection for right ear hearing loss and assigning a 
noncompensable evaluation for bilateral hearing loss from the 
date of claim in August 2003, followed by a statement of the 
case concerning the issue of the evaluation of the bilateral 
hearing loss.  The veteran filed a timely substantive appeal 
in October 2006.  The Board finds that the veteran has, in 
effect, through his correspondence, perfected an appeal for 
the right ear hearing loss as well (see September 21, 2006 
NOD and January 2007 VA 21-4138, Statement in Support of 
Claim) and that the issue of the evaluation for bilateral 
hearing loss is properly before the Board.  

In the January 2007 hearing, the representative discussed the 
fact that the veteran's claim in August 2003 included claims 
for service connection for disabilities due to radiation 
exposure, which have still not been adjudicated by the RO, 
and appeared to raise a claim for structural damage to the 
ears caused by radiation exposure during service.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Right ear hearing loss is at Level I (Table VI). 

2.  Left ear hearing loss is at Level I (Table VI).  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that a staged rating is not warranted for this period of 
time, and that the evidence supports a noncompensable rating 
since the effective date of service connection. 

Evaluations of bilateral sensorineural hearing loss range 
from non-compensable (zero percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the  
results of speech discrimination tests together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 cycles per second (Hertz).  38 C.F.R. § 4.85 (2006).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85 and Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2006).  An examination for hearing 
loss must be conducted by a state-licensed audiologist, and 
must include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  38 C.F.R. § 4.85(a).

The veteran was given two VA audiological examinations since 
filing his claim in August 2003.  The following results were 
documented on the January 2004 examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
30
30
LEFT
50
35
35
40
60

The average puretone loss in the right ear was 25 decibels.  
The average puretone loss in the left ear was 43 decibels.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  

Using Table VI, the right ear puretone average of 25 and 
speech recognition score of 96 yield Level I hearing, and the 
left ear puretone average of 43 and speech recognition score 
of 94 yield Level I hearing.  These scores yield a 
noncompensable (zero percent) rating under Table VII.  

The most recent examination in November 2006 yielded the 
following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
35
40
LEFT
50
40
35
45
55

The average puretone loss in the right ear was 31 decibels.  
The average puretone loss in the left ear was 44 decibels.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  

Using Table VI, the right ear puretone average of 31 and 
speech recognition score of 96 yield Level I hearing, and the 
left ear puretone average of 44 and speech recognition score 
of 96 yield Level I hearing.  These scores yield a 
noncompensable percent rating under Table VII.  

The Board has considered whether the test results show the 
exceptional patterns of hearing impairment under 38 C.F.R. 
§ 4.86; they do not meet the requirements of paragraph (a) or 
(b).  Each of the puretone thresholds (1000, 2000, 3000, and 
4000 Hertz) does not reach 55 decibels or more nor is there a 
puretone threshold of 30 decibels or less at 1000 hertz and 
70 decibels or more at the 2000 hertz range which would 
warrant the application of the regulation.

At his hearing in June 2007, the veteran and his 
representative argued that the veteran's hearing loss was 
principally caused by inservice radiation exposure.  The 
veteran contends that until his ear surgery in the left ear 
in May 2000 (see May 2000 Overlook Hospital report) that he 
was totally deaf in the left ear and should be compensated at 
the pre-surgery level.  This appeal arises from the initial 
evaluation for hearing loss, effective from the date of claim 
in August 2003.  Because the claim was filed in 2003, any 
hearing acuity levels prior to that date would be relevant 
only to the extent that they relate to the level of 
disability from the effective date of service connection.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that initial rating claims are considered to 
be "downstream" issues from the original grant of service 
connection.  VA's General Counsel issued an opinion holding 
that a separate notice of the VA's duty to assist the veteran 
and of his concomitant responsibilities in the development of 
his claim involving such downstream issues is not required 
when the veteran was provided adequate VCAA notice following 
receipt of the original claim.  VAOPGCPREC 8-2003.

In connection with the claim for service connection, the RO's 
December 2003 letter described the evidence needed to support 
the veteran's claim, what evidence would be needed, what 
evidence VA would obtain, and what evidence he should provide 
and was timely mailed well before the May 2005 rating 
decision that granted service connection left ear hearing 
loss and the September 2006 rating decision that granted 
service connection for right ear hearing loss.  

The Board acknowledges that the August 20003 claim did not 
specifically mention the right ear and that, consequently, 
the December 2003 letter did not mention the right ear among 
the disabilities claimed.  Nonetheless, as the December 2003 
letter provided the appropriate information for a claim for 
service connection, and as service connection was granted for 
right ear hearing loss, the veteran was not prejudiced by the 
lack of specific notice mentioning the right ear.  

In March 2006, the RO provided the veteran with the notice 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  As the claim for service 
connection has been substantiated, there was no prejudice to 
the veteran in the timing of the notice required by Dingess.  
Furthermore, the veteran was properly provided with 
information concerning the disability evaluation criteria in 
the September 2006 statement of the case.

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
affording him two VA audiological examinations in January 
2004 and November 2006, and obtaining a VA etiological 
opinion in March 2005.  


ORDER

A higher initial disability rating for bilateral hearing loss 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


